COURT OF APPEALS
SANDEE BRYAN MARION                     FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                           CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                               300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                           SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                       WWW.TXCOURTS.GOV/4THCOA.ASPX                            TELEPHONE
PATRICIA O. ALVAREZ                                                                             (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
  JUSTICES                                                                                      (210) 335-2762


                                              December 9, 2015


       Zachary Gibson                                                Michael Stephen Raign
       Assistant Criminal District Attorney                          1633 Babcock Rd. #289
       Paul Elizondo Tower                                           San Antonio, TX 78229
       101 W. Nueva Street                                           * DELIVERED VIA E-MAIL *
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number: 04-15-00500-CV and 04-15-00505-CV
              Trial Court Case Number:      2015-MH-2596 and 2015-MH-2544
              Style: In the Best Interest and Protection of S.W.


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on December 30, 2015, before a panel consisting of Justice Barnard, Justice Martinez, and
       Justice Chapa.

                                                           Very truly yours,
                                                           KEITH E. HOTTLE, CLERK

                                                           _____________________________
                                                           Rosa Gonzalez
                                                           Deputy Clerk, Ext. 53855